 1                                                     The Honorable Mary Jo Heston
                                                       Chapter 13
 2                                                     Hearing Location: Telephonic
 3                                                     Hearing Date: April 30, 2020
                                                       Hearing Time: 1:00 p.m.
 4                                                     Response Date: April 23, 2020
 5
 6
                                UNITED STATES BANKRUPTCY COURT
 7                              WESTERN DISTRICT OF WASHINGTON
 8
     In re:                                            Case No.: 19-42678-MJH
 9
     Patrick Bernard Roberts                           Chapter    13
10   Chandelle Catherine Roberts aka Chandelle
11   Catherine Osborne                                 MOTION FOR RELIEF FROM STAY AND
                                                       MEMORANDUM IN SUPPORT THEREOF
12            Debtors
13
14            COMES NOW, Guild Mortgage Company (“Creditor”) and moves the Court pursuant to

15   11 USC §362(d) for an Order Terminating the Automatic Stay, allowing Creditor to proceed
16
     with any and all contractual and statutory remedies incident to the interest held by virtue of the
17
     note and deed of trust described below and attached as exhibits to this motion and memorandum.
18
19       I. RELEVANT FACTS
20
21            A. The Property

22            On or about June 5, 2017, Patrick Roberts and Chandelle Roberts executed a note in
23
     favor of Guild Mortgage Company in the original principal amount of $397,664.00 (“Note”).
24
     The debt described by the Note is secured by a deed of trust (“Deed of Trust”) properly recorded
25
26   and creating a lien against property commonly described as 34907 38th Avenue Ct E, Eatonville,

27   WA 98328 (the “Property”).
28
29

     Motion for Relief - 1                                                  McCarthy & Holthus, LLP
     MH# WA-19-157110                                                       108 1st Avenue South, Ste. 300
                                                                            Seattle, WA 98104
                                                                            (206) 596-4856
       Case 19-42678-MJH         Doc 29    Filed 04/08/20     Ent. 04/08/20 15:52:50         Pg. 1 of 5
 1            Creditor is the holder of the Note and thus has standing to enforce the Note pursuant to
 2   RCW §62A.3-301. The Deed of Trust was pledged as incident to the Note and thus, as the
 3
     holder of the Note, Creditor also has the right to enforce the Deed of Trust that follows the note.
 4
              Subsequent to the execution of the Note and Deed of Trust, Debtors have filed for
 5
 6   protection under Chapter 13 of Title 11 of the United States Code.

 7            Upon information and belief, no foreclosure sale is pending as of the date of this motion.
 8
 9
              B. The Debt
10
11            As of March 31, 2020, Debtor is due for the February 1, 2020 payment. The approximate

12   amount owed under the terms of the Note is $380,529.04. This is an approximation of the lien,
13
     including principal balance plus accrued interest, late charges, escrow shortages and other fees
14
     and costs, as allowed under the terms of the Deed of Trust. This estimate is accurate as of the
15
16   date provided to counsel for the Creditor and is intended only for the purposes of this motion.

17   This amount cannot be relied upon for any other purposes, including payoff of the secured debt.
18   A complete, date specific and itemized payoff figure may be obtained from Movant upon written
19
     request to counsel for Creditor.
20
21
22            C. The Value of the Property
23            The value of the Property as represented in Debtor’s sworn schedules is $450,000.00.
24
25
              D. The Post-Petition Default
26
27            Debtors have defaulted post-petition for payments due on and after February 1, 2020. As

28   of the date of this motion, the total post-petition default is itemized as follows:
29

     Motion for Relief - 2                                                      McCarthy & Holthus, LLP
     MH# WA-19-157110                                                           108 1st Avenue South, Ste. 300
                                                                                Seattle, WA 98104
                                                                                (206) 596-4856
       Case 19-42678-MJH          Doc 29     Filed 04/08/20      Ent. 04/08/20 15:52:50          Pg. 2 of 5
 1            2/01/2020 – 4/01/2020                  $2,570.14                     $7,710.42
 2            Less suspense                                                        ($129.86)
 3
              Total Due:                                                           $7,580.56
 4
 5       II. ARGUMENT AND AUTHORITY
 6       A. Standing
 7       To prosecute a motion for relief from the automatic stay as to enforcement of a note and
 8   deed, a movant must establish that it has an interest in the note, either as a holder, or as a party
 9   entitled to enforce the note. See In re Veal, 450 B.R. 897 (9th Cir. BAP 2011). In the case at bar,
10   the declaration and exhibits supporting the motion establish that Creditor is the holder of the
11   Note and thus has standing to prosecute the present motion.
12
13       B. Basis for Relief from Stay
14       Under 11 U.S.C. 362 (d)(1), the court shall grant relief from the stay for cause. Significant
15   default under the terms of a Chapter 13 plan is cause sufficient to terminate the automatic stay.
16   In re Ellis, 60 B.R. 432 (9th Cir. BAP 1985). In the case at bar, Debtor has failed to perform as
17   promised under the terms of the Chapter 13 plan and thus there is cause to terminate the stay.
18
         III. RELIEF REQUESTED
19
20       For the reasons stated above, Creditor requests:

21            1.        An Order Terminating the Automatic Stay.
22            2.        Alternatively, for an Order requiring adequate protection of Movant's interest in
23                      the Property.
24
25
26
27
28
29

     Motion for Relief - 3                                                     McCarthy & Holthus, LLP
     MH# WA-19-157110                                                          108 1st Avenue South, Ste. 300
                                                                               Seattle, WA 98104
                                                                               (206) 596-4856
       Case 19-42678-MJH            Doc 29    Filed 04/08/20     Ent. 04/08/20 15:52:50         Pg. 3 of 5
 1            3.        For such other relief as the Court deems proper.
 2
     Dated: April 8, 2020                            McCarthy & Holthus, LLP
 3
                                                     /s/ Lance E. Olsen
 4
                                                     Lance E. Olsen, Esq. WSBA #25130
 5                                                   Michael S. Scott, Esq. WSBA #28501
                                                     Attorney for Movant
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29

     Motion for Relief - 4                                                     McCarthy & Holthus, LLP
     MH# WA-19-157110                                                          108 1st Avenue South, Ste. 300
                                                                               Seattle, WA 98104
                                                                               (206) 596-4856
       Case 19-42678-MJH            Doc 29     Filed 04/08/20     Ent. 04/08/20 15:52:50        Pg. 4 of 5
 1
 2                                            CERTIFICATE OF SERVICE

 3           On 4/8/2020, I served the foregoing NOTICE OF MOTION FOR RELIEF FROM THE
     AUTOMATIC STAY; MOTION FOR RELIEF FROM AUTOMATIC STAY; DECLARATION IN
 4   SUPPORT OF MOTION FOR RELIEF FROM AUTOMATIC STAY AND ALL EXHIBITS SUPORTING
     THE MOTION AND DECLARATION on the following individuals by electronic means through the Court’s ECF
 5   program:

 6             TRUSTEE                              DEBTORS’ COUNSEL
               Michael G. Malaier                   Brett L Wittner
 7             ecfcomputer@chapter13tacoma.org      BLWittner@bvmm.com

 8
 9
10            I declare under penalty of perjury under the laws of the United States of America that the foregoing
     is true and correct.
11
                                                                              /s/ Andrei Mihai
12                                                                            Andrei Mihai
13
             On 4/8/2020, I served the foregoing NOTICE OF MOTION FOR RELIEF FROM THE
14   AUTOMATIC STAY; MOTION FOR RELIEF FROM AUTOMATIC STAY; DECLARATION IN
     SUPPORT OF MOTION FOR RELIEF FROM AUTOMATIC STAY AND ALL EXHIBITS SUPORTING
15   THE MOTION AND DECLARATION on the following individuals by depositing true copies thereof in the
     United States mail, enclosed in a sealed envelope, with postage paid, addressed as follows:
16
               DEBTORS
17             Patrick Bernard Roberts, 34907 38th Ave. Ct. E., Eatonville, WA 98328

18             Chandelle Catherine Roberts, 34907 38th Ave. Ct. E., Eatonville, WA 98328

19
20            I declare under penalty of perjury under the laws of the United States of America that the foregoing
     is true and correct.
21
                                                                              /s/ Hue Banh
22                                                                            Hue Banh

23
24
25
26
27
28
29
     Certificate of Service - 5                                                        McCarthy & Holthus, LLP
     MH#WA-19-157110                                                                   108 1st Avenue South, Ste. 300
                                                                                       Seattle, WA 98104
                                                                                       (206) 596-4856
       Case 19-42678-MJH              Doc 29      Filed 04/08/20       Ent. 04/08/20 15:52:50           Pg. 5 of 5
